Citation Nr: 0104101	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to March 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.




REMAND

In the April 1999 rating decision that is the subject of this 
appeal, the RO listed chronic metatarsalgia of both feet; 
left orchictomy, with history of epididymitis, adult 
adjustment reaction and passive dependent personality; 
prostatic hypertrophy with nocturia, status post open 
reduction and pinning of right femoral neck fracture, 
chondromalacia of the right knee, internal hemorrhoids, and a 
history of intermittent numbness of the ring and little 
fingers on both hands as the veteran's various disorders.  
Subsequent to VA examination in June 1999, the RO added 
impingement syndrome of both shoulders; lumbosacral strain 
syndrome; a bilateral elbow condition; and thoracic spine 
kyphosis to the list of the veteran's various disorders.

A review of the evidentiary development accomplished in 
connection with the veteran's claim shows that the RO 
obtained the veteran's VA treatment records, lay statements 
as to the veteran's ability to work, and a vocational 
rehabilitation notice from the State of Utah.  Further, the 
RO afforded the veteran VA examinations in February 1999, 
June 1999, April 2000, and July 2000.

Closer review of this evidence reveals that the State of Utah 
finds the veteran disabled due to his right hip fracture and 
his depressed mood.  A review of the veteran's VA treatment 
records reveals that the veteran sought counseling for 
feelings of depression, and according to the veteran's 
statements, being homeless had had a negative impact on his 
mental health.  Of the various VA examinations afforded the 
veteran, the Board finds that none of them pertained to the 
veteran's mental health.  As the RO has included the 
veteran's mental health on its list of the veteran's 
disorders (adult adjustment reaction and passive dependent 
personality), the veteran must be afforded a VA mental 
disorders examination, in order to determine the presence and 
severity of any mental disorder.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  To date, it effectively remains unrated by the RO, 
pursuant to clinical evaluation.

Additionally, as to the VA examinations of record, while the 
Board arguably finds an otherwise complete consideration as 
to all of the veteran's other disorders (withstanding the 
veteran's mental health), reading the examination reports 
together, the Board notes that apparently the VA examiner in 
July 2000 (the latest clinical evidence of record) did not 
review the veteran's claims file in connection with the 
examination.  The Board draws this conclusion based upon the 
absence of any such notation by the examiner and upon a 
review of the medical history noted therein.  Specifically, 
the examiner noted that the veteran had had hip surgery at 
the University of Utah.  However, a review of the veteran's 
VA treatment records shows that the veteran had this surgery, 
as well as the pin removal, at the Salt Lake City VA Medical 
Center.  In this instance, the Board stresses that a VA 
medical examination must consider the records of prior 
medical exams and treatment, in order to assure a fully 
informed examination.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  As such, this examination is inadequate for 
rating purposes.  Id.  Further, the Board notes what it 
assumes must be an erroneous finding recorded under the 
"final diagnosis," i.e.,  impingement syndrome, bilateral 
knees; the veteran had loss of range of motion; he should 
avoid any overhead work, as well as overhead lifting.  The 
veteran has been diagnosed with impingement syndrome of both 
shoulders, and the examiner's clinical discussion within the 
report itself speaks to the veteran's shoulders.  

Moreover, given the orthopedic nature of much of the 
veteran's disability and claimed inability to find 
substantially gainful employment, the Board finds that none 
of the VA examinations of record consider and address the 
veteran's functional impairment, as required.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
points out that the State of Utah has determined that the 
veteran's disability seriously limits his mobility and 
physical activities and that he is severely disabled for the 
purposes of the vocational rehabilitation program.  The Board 
also points out the veteran's statements that he experiences 
a great deal of pain in his right leg, which forces him to 
severely limit his normal activities.

Therefore, in light of the above, the issue of entitlement to 
a permanent and total rating for pension purposes will not be 
decided, pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's various disorders 
(both physical and mental), should be 
obtained and incorporated into the 
veteran's claims file.  

2.  A VA mental disorders examination 
should be scheduled and conducted in 
order to determine the nature, if 
present, and severity of the veteran's 
adult adjustment reaction and passive 
dependent personality/depression .  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.  Additionally, the examiner 
should comment on whether a clinical 
diagnosis of a psychosis/mental disorder 
is supported by the examination findings 
and other clinical evidence of record.  
The examiner should provide the rationale 
for any opinions expressed.  

VA orthopedic and general medical 
examinations should also be scheduled and 
conducted in order to determine the 
severity of the veteran's other physical 
disorders.  All suggested studies should 
be performed (including range of motion 
testing), and all findings should be 
recorded in detail.  Additionally, the 
examiners should elicit all of the 
veteran's subjective complaints and 
comment on whether objective findings 
support the veteran's reported 
symptomatology.  The examiners should 
also comment on the degree of functional 
impairment experienced by the veteran as 
a result of his various orthopedic 
disorders.  The examiners should provide 
the rationale for any opinions expressed.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.  The examiners must note 
that they have reviewed the claims file.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the  respective examiner 
for corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of a permanent and total rating for 
pension purposes, considering all 
pertinent law and regulations, in light 
of any additional treatment records 
obtained and the examination reports and 
findings contained therein.  

If the veteran's claim remains in a 
denied status, he should be provided with 
a supplemental statement of the case, 
which should include a full discussion of 
the actions taken and the reasons and 
bases for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




